Citation Nr: 1526682	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2013, the Board denied a rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The March 2013 decision also found that a claim for TDIU was raised by the record.  In February 2014, pursuant to a Joint Motion of the parties, the Court vacated the March 2013 decision and remanded it to the Board.  

In February 2014, the Board remanded the claims for additional development, including affording the Veteran a VA examination to ascertain the impact of his service-connected disabilities, in combination, on his employability.  The development has been completed in compliance with the February 2014 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas.

2.  The schedular criteria for a TDIU have been met from August 29, 2006; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a TDIU have been met from August 29, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  In the instant case, the Veteran's claims are being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Increased Rating for PTSD

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 

38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).
Service connection for PTSD was granted in an August 1999 rating decision.  A 30 percent rating was granted from January 1999.  A claim for an increased rating was received in August 2006.  A June 2012 rating decision assigned a 50 percent rating for PTSD.  

The Veteran asserts that a rating in excess of 50 percent is warranted for PTSD, based upon the frequency and severity of the Veteran's symptoms including difficulty working with people, anger, depression and anxiety.  

A July 2006 VA psychiatric service note reflects that the Veteran reported that he retired early because his symptoms were intensifying and he worried about striking out at someone during a period of irritability.  Mental status examination showed a neat appearance.  His speech was clear and articulate.  His affect was congruent with mood.  His concentration was good, and thoughts were logical and goal-directed.  His judgment and insight were intact.  There were no delusions or hallucinations and no current suicidal ideation.  The examiner noted chronic, pervasive and significant PTSD symptoms in all three areas of re-experiencing, avoidance and hyper-arousal.  The social worker indicated that the symptoms negatively affected the Veteran in all major areas, including personally, socially and in his occupation.  It was noted that he retired earlier than he otherwise would have because of low tolerance for workplace stress, including tension in relationships.  A GAF score of 55 was assigned.  

At an October 2006 VA examination, the Veteran reported subjective complaints of lack of motivation, sleep difficulties, poor attention, concentration and memory, anxiety, nervousness and anger problems.  The Veteran reported that he had retired because difficulties at work were getting to him.  The Veteran denied contact with friends and reported that he preferred not to be around people.  He reported that he spoke with his brother on a weekly basis and that his social contact was limited to his wife most days, unless one of his daughters came by.  

The mental status examination noted a restricted affect.  The Veteran's hygiene was good.  His manner was guarded and nervous.  The Veteran described his mood as irritable with periods of happiness.  The Veteran's speech was fluent with normal rate and volume.  The examiner observed that he had difficulty putting his thoughts into words and seemed to have a blocked thought flow at times.  The Veteran denied auditory or visual hallucinations.  The examiner assigned a GAF score of 50.  

A VA mental health treatment note dated in October 2007 reflects that the Veteran was appropriately dressed and well-groomed.  He was cooperative and friendly.  His speech was normal.  His affect and mood were appropriate.  The Veteran's speech was spontaneous, and his thoughts were logical, coherent and appropriate.  There were no delusions or hallucinations.  There were no suicidal or homicidal ideations.  The Veteran's short and long-term memory was adequate.  His insight and judgment were good.  The examiner diagnosed PTSD with mild depression.  The examiner assigned a GAF score of 65.  A prior GAF score of 55 was noted. 

In a December 2007 statement, the Veteran noted that he sometimes would go days without leaving his home.  He stated that he was easily irritated and lashed out at people.  The Veteran reported that most of his GAF scores had been below 50.

In a December 2007 statement, the Veteran's wife noted that the Veteran's PTSD symptoms had gotten worse.  She noted that the Veteran would sometimes get upset with her for no reason and did not do well in any stressful situation.  She indicated that he sometimes would not shower or shave.  

Upon VA examination in September 2011, the Veteran reported depression, irritation, guilt and anger.  He reported that he might threaten other people but would not become physical.  He reported that he would go fishing about once a week and go to church.   He reported that he had two daughters, whom he saw once a week.  The Veteran reported that he worked at the Post Office until 2000.  The Veteran indicated that he had difficulty getting along with others at the end because of his anger problems and dealing with conflict.  

On mental status examination, the examiner noted appropriate grooming and hygiene.  The Veteran's speech was clear.  The Veteran's affect was nervous, and his overall mood was anxious.  His concentration during the interview was fair.  His judgment was diminished by anxiety leading to irritability.  The examiner noted moderate impairment with social relationships, occupational functioning and judgment.  The examiner indicated that the Veteran had reduced reliability and productivity in occupational and social functioning.  The examiner indicated that, while PTSD did not preclude his employment, it prevented him from being able to work normally.  The examiner assigned a GAF score of 53.  The examiner indicated that this was due to few friends, low tolerance and sad affect.  

The Veteran had a VA examination in February 2015.  The report noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect and disturbances of motivation and mood.  The examiner noted PTSD symptoms with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran was competent to manage his own affairs.  

The evidence shows that, throughout the rating period, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.  The Veteran had occupational impairment; the evidence shows that the Veteran had problems at work because of stress and tension with co-workers, which led him to retire early from his job.  The evidence shows social impairment due to PTSD, as the Veteran's reported only limited social interactions aside from interactions with family members.  Based on the above evidence, the Veteran's PTSD symptomatology approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  The Board finds that a 70 percent disability rating is warranted for PTSD from August 29, 2006, the date of the increased rating claim.  

The Board finds that the evidence does not more nearly approximates the occupational or social impairment equivalent to what would be caused by the symptoms for a 100 percent rating under 38 C.F.R. § 4.130 at any time during the appeal period.  The evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the evidence during the appeal period indicates that the Veteran was well-oriented and did not have impairment in his thought processes or communication.   While the Veteran's wife reported that he sometimes did not shower or shave, VA examinations throughout the appeal period indicated that the Veteran had appropriate hygiene and grooming.  Consequently, the manifestations of the Veteran's service-connected PTSD are not productive of functional impairment comparable to the criteria for a 100 percent schedular rating.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's PTSD.  A comparison between the level of severity and symptomatology with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board has awarded a TDIU throughout the rating period, which renders referral for an extraschedular rating moot.  Accordingly, the Board finds consideration of an extraschedular rating unwarranted.

TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Service connection is currently in effect for PTSD, which is rated as 70 percent disabling from August 29, 2006, diabetes mellitus, rated as 20 percent disabling from February 26, 2015 and 10 percent prior to that time, bilateral tinnitus, rated as 10 percent disabling and right ear hearing loss, rated as 0 percent disabling.  The combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met from August 29, 2006 because the Veteran has a combined rating of 70 percent for his service-connected disabilities (with consideration of the increased rating grant as outlined above), with one disability rated at 40 percent or more.

The RO received the Veteran's claim for an increased rating for PTSD on August 29, 2006.  At the October 2006 VA examination, the Veteran reported that he retired early due to PTSD.  The submission of evidence indicating that the Veteran cannot work received in connection with a claim for an increased rating is sufficient to raise a claim for a TDIU. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A formal claim for a TDIU was received in March 2014.  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

In a formal claim for a TDIU received in May 2015, the Veteran indicated that he last worked on January 1, 2012.  The Veteran reported that he retired from full-time employment in 2000 from the U.S. Postal Service.  He reported that he was employed in part-time positions from 2001 to 2012.  Specifically, he indicated that he worked from January 2002 to April 2008 at Bass Pro Shops unloading trucks without a set schedule and on a seasonal basis approximately 3 days per month for about six hours per day and only one month per year, and as a postal consultant with the Missouri Press Association for one to two hours a week from March 2001 to January 2012.  He reportedly had not work at all since 2012.  See also April 2014 Social Security Administration Earnings Record.  He reported that he had a high school education.

A statement from the Veteran's former co-worker, received in January 2002, noted that the Veteran would throw fits if someone disagreed with him.  The co-worker noted that the Veteran would share his Vietnam experiences, although he was asked not to.  The co-worker noted that the Veteran would sometimes become agitated with customers, and a supervisor would have to intervene.  He indicated that the Veteran was monitored by a supervisor and received a warning for not performing his job to expectations.  

A July 2006 VA social work note indicated that the Veteran's symptoms negatively affected the Veteran in all major areas, including personally, socially and in his occupation.   The VA social worker noted that the Veteran retired earlier than he otherwise would have because of low tolerance for workplace stress, including workplace relationships.  

An October 2006 VA examination indicated that the Veteran retired early because difficulties at work were getting to him.  
 
A September 2011 VA examination reflects that the examiner opined that the Veteran's PTSD did not preclude employment.  However, the examiner opined that it prevented him from being able to work "normally".  

A private vocational evaluation dated in June 2014 reflects that the Veteran retired from his position at the Post Office because he was eligible for retirement and could not deal with people because of PTSD.  The Veteran reported that his biggest problem at work was frustration with the other supervisors.  The vocational expert noted that VA treatment records dated in 2005 and 2006 showed that the Veteran retired early because he was concerned about striking out at others due to his irritability.  The vocational expert opined that the Veteran was unable to maintain employment as a result of service-connected disabilities.   

In February 2015, the Veteran had VA examinations to address the combined impact of his service-connected on his employability.  

In February 2015 a VA audiologist examined the Veteran.  The examiner opined, with regard to unemployability, that she was unable to opine regarding the effects of all service-connected disabilities, as she is an audiologist and does not specialize in behavioral health.  The examiner noted that, even with amplification, his ability to communicate without face to face encounters would be limited.  The audiologist indicated that the Veteran would have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers.  She indicated that verbal instructions could be easily misunderstood by an individual with this level of hearing loss.  She noted that his hearing loss would affect both physical and sedentary employment that was dependent on verbal communication.  The audiologist opined that therefore, employment based upon his education and past experience would be feasible in a loosely supervised situation requiring little interaction with the public.  The examiner opined that, although tinnitus is bothersome, it should not affect employment.  

A February 2015 VA examination for diabetes mellitus reflects that the examiner opined that the Veteran's diabetes mellitus does not impact his ability to engage in gainful employment through consideration of physical and/or sedentary work.  

A VA examination dated in February 2015 noted that the Veteran worked for the Postal Service for 31 years until 2000.  He reported that he then worked part-time as a postal consultant until 2012.  The examiner indicated that the Veteran functioned well throughout his career.  The examiner stated that such work skills demonstrate appropriate occupational and social skills for the most part, making it unlikely that the Veteran would have no capacity to work at this stage in his life.  The examiner noted that she conferred with the other examiners who examined the Veteran for diabetes mellitus and hearing loss in order to ascertain the combined effect of the Veteran's service-connected disabilities on his ability to work.  It was noted that the examiners determined that the Veteran's hearing loss and diabetes mellitus would not preclude work.  The examiner opined that PTSD would also not preclude the ability to work, and he was in no way totally occupationally or socially impaired. The examiner opined that it is less likely than not that the overall impact of service-connected disabilities prevent the Veteran from sustaining some form of gainful physical or sedentary employment.  

The PTSD examiner indicated that she conferenced with the other examiners to determine the impact of the Veteran's service-connected disabilities on his employability.  The Veteran reported that he was a part-time consultant.  The examiner opined that the Veteran functioned well throughout his career and demonstrated only mild functional impairment while employed.  The examiner opined that the Veteran's service-connected disabilities do not prevent him from sustaining sedentary or physical employment. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  The evidence shows that the Veteran experienced conflict with co-workers and customers at his last full-time job.  He has consistently reported that he retired early due to stress at work.  The 2002 statement from the Veteran's co-worker supports the Veteran's accounts of difficulty with co-workers in his last full-time job.  While the evidence shows that the Veteran has worked on a part-time basis from 2001 to 2012, that position is considered marginal employment, as he only worked a few hours a week.  In July 2006, a VA social worker noted that the Veteran's PTSD affected him negatively in all areas, including occupationally.  Further, a September 2011 VA examination indicated that the Veteran's PTSD precluded him from working "normally".  The June 2014 opinion from the private vocational expert concluded that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, the Board finds that the Veteran is entitled to a TDIU from August 29, 2006.


ORDER

A 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.  

A TDIU is granted, effective from August 29, 2006, subject to regulations governing the payment of monetary benefits.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


